ORDER
PER CURIAM.
Appellant, Lloyd Williams, appeals from his jury trial conviction in the Circuit Court of the City of St. Louis of burglary in the second degree, RSMo § 569.170 (1986) for *340which he was sentenced as a prior, persistent and Class X offender to thirteen years imprisonment. On appeal, appellant contends the trial court erred in denying his Batson motion to quash the jury after the State used four of its six peremptory challenges to remove African-American venire-persons from the panel, as well as one alternate. Appellant also appeals the court’s decision to proffer the prosecutor’s non-MAI-CR3d instruction defining “entered” rather than presenting the jury with appellant’s instruction defining “entered unlawfully.” We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript and find the jury verdict is supported by substantial evidence. In addition, no error of law appears. As this court further finds an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties, has been provided explaining the reasons for our holding.